Citation Nr: 1231637	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for perforated right eardrum.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

4.  Entitlement to service connection for traumatic arthritis of the back and hips.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2008 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The issues of entitlement to service connection for traumatic arthritis of the back and hips and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 25, 2012, during his Board hearing before the undersigned Acting Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate status the issues of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to a compensable rating for perforated right eardrum, and whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to a compensable rating for perforated right eardrum, and whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  

At the June 2012 Board hearing, the Veteran withdrew from consideration the issues of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to a compensable rating for perforated right eardrum, and whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  As the Veteran has withdrawn his appeal as to the stated issues, there remains no allegation of error of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  



ORDER

The issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is dismissed.  

The issue of entitlement to a compensable rating for perforated right eardrum is dismissed.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is dismissed.  


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the claim of service connection for traumatic arthritis of the hips and back, the Veteran testified at the June 2012 Board hearing that he was injured in an explosion while in service.  He explained that he was transported to a local hospital and received treatment for shrapnel wounds in his right shoulder and lower back area.  He further added that a small fragment of shrapnel was removed from the right shoulder area.  See the Board hearing transcript, p. 4.  Since that time, the Veteran admitted to having constant problems with his back and hips.  He asserts that service connection is warranted for the traumatic arthritis of the back and hips.  

Service treatment records reveal that upon enlistment, clinical evaluation of the lower extremities and spine was normal, as reflected on the August 1969 Regular Army (RA) report of physical examination.  The Veteran was noted as having no disqualifying defects or communicable diseases.  However, on his report of medical history dated in August 1969, the Veteran admitted to having back trouble of any kind.  He reported being in a car wreck approximately three weeks prior in Ohio.  See the August 1969 report of medical history.  Thereafter, in February 1971, service treatment records note the Veteran reporting to sick call after being involved in a land mine explosion while driving.  The February 1971 sick call note reflects complaints of right ear problems.  Upon discharge from service, clinical evaluation of the Veteran's spine and lower extremities was normal, as noted on the December 1971 report of medical examination at separation.  The examining physician noted a diagnosis of status post shrapnel wound of the low back with no current complaints.  See the December 1971 report of medical examination at separation.  

Post service treatment records reflect continuing complaints and treatment for arthritis of the back and bilateral hips.  In April 2006, the Veteran was afforded a VA examination.  The VA examiner diagnosed the Veteran with lumbosacral and thoracic spine diffuse idiopathic skeletal hyperostosis per x-ray, right hip degenerative joint disease and diffuse idiopathic skeletal hyperostosis (DISH) per x-ray, and mild lumbosacral degenerative disc disease per x-ray.  When asked whether the Veteran's current back and hip disorders are related to the in-service landmine explosion, the examiner concluded that she was unable to resolve the issue without resort to mere speculation because the Veteran was involved in a car accident prior to entry into service and in years following any type of trauma, patients tend to develop degenerative changes in the affected joints.  She further added that it is "impossible to differentiate whether the degenerative changes found on x-ray are a result of the [Veteran's] history of [the] motor vehicle accident or landmine accident."  

In this case, the Veteran's enlistment examination dated in August 1969 fails to show any evidence of back and bilateral hip disabilities as clinical evaluation of the Veteran's lower extremities and spine was normal.  Therefore, the Veteran is considered to have been in sound condition at entry into his period of active duty.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  VAOPGCPREC 3-2003 (July 16, 2003).  

As mentioned previously, there is evidence that the Veteran may have had a pre-existing back disability when he entered the military since service treatment records note the Veteran's complaints of back trouble and being involved in an automobile accident three weeks prior to entry into service.  Additionally, the April 2006 VA examiner indicated that in years following trauma, such as an accident, degenerative changes in the affected joints may develop.  However, the April 2006 VA examiner opined that because it was impossible to differentiate whether the Veteran's degenerative changes were the result of the motor vehicle accident or in-service landmine accident, she could not resolve the issue without resorting to mere speculation.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, the Board considers the April 2006 VA medical opinion to be inadequate, and a remand is warranted to provide the Veteran an additional VA examination and opinion to determine the etiology of his traumatic arthritis of the back and hips.  

Finally, the Board notes that since the disposition of the claim for service connection for traumatic arthritis of the back and hips could have a significant impact upon the Veteran's TDIU claim, these claims are inextricably intertwined; therefore, it is appropriate to defer consideration of the TDIU claim until the development requested for the service connection claim is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to the issue on appeal, this case is REMANDED for the following action: 

1.  Afford the Veteran a VA examination to determine the nature and etiology of any back and bilateral hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  

a.  The examiner should identify all current disorders relating to the back and hips. 

b.  Thereafter, the examiner should provide an opinion as to whether any of the Veteran's disorders clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that such disorder was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

c.  For any disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not that such disorder is related to service or any event of service.  

A rationale for any opinion reached must be provided.  If the examiner finds it impossible to provide any requested opinion without resorting to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.  

2.  Thereafter, readjudicate the claim on appeal for service connection for traumatic arthritis of the back and hips, followed by the claim on appeal for a TDIU.  If either of the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


